            Case 1:21-cr-00204-BAH Document 77 Filed 08/20/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         )(
                                                  )(     Criminal No. 21-204-01 (BAH)
                        v.                        )(     Chief Judge Howell
                                                  )(     Status: September 24, 2021
        MATTHEW BLEDSOE                           )(


                       UNOPPOSED
  MOTION TO TEMPORARILY MODIFY CONDITIONS OF RELEASE
             TO PERMIT SPECIAL WORK TRAVEL
     AND POINTS AND AUTHORITY IN SUPPORT THEREOF

       COMES NOW the defendant, Matthew Bledsoe, by and through undersigned counsel,
and respectfully moves this Honorable Court to temporarily modify his conditions of release in
this case to permit him to travel to Fort Lauderdale, Florida from September 1 to September 4,
2021 for work purposes. In support of this motion, Mr. Bledsoe would show:
       1.       As has been discussed at earlier hearings and verified by the Pretrial Services
Agency (PSA), Mr. Bledsoe owns a moving company in Memphis, Tennessee. Most of Mr.
Bledsoe’s business is for moves that occur within the Memphis area. However, on occasion, Mr.
Bledsoe does do moves that are outside the area.
       2.       Currently, as a condition of his release in this case, Mr. Bledsoe is restricted to
travel within a 150-mile radius of Memphis, Tennessee without first notifying the Pretrial
Services Agency. Additionally, Mr. Bledsoe is also on GPS location monitoring with a 10:00
p.m. to 6:00 a.m. curfew.
       3.       Mr. Bledsoe has an upcoming moving job scheduled in which he will be moving a
household from the Memphis area to Fort Lauderdale, Florida. The move will occur from




                                                  1
            Case 1:21-cr-00204-BAH Document 77 Filed 08/20/21 Page 2 of 2




September 1 to September 4, 2021. For the move, Mr. Bledsoe will leave the Memphis area
early in the morning on September 1 and arrive in Fort Lauderdale the following day (he will
spend the night somewhere on the road). He will complete the move in Fort Lauderdale on
September 2 and September 3. He will leave Fort Lauderdale on September 3 and arrive back
home in Memphis late the following day (again spending the night somewhere on the road).
       4.       On August 19, 2021, undersigned counsel spoke by phone with Assistant United
States Attorneys Jamie Carter and Mitra Jafary-Hariri. Ms. Carter and Ms. Jafary-Hariri
graciously indicated that the government does not oppose this motion by Mr. Bledsoe to
temporarily modify his conditions of release in this case to permit him to travel to Fort
Lauderdale, Florida form September 1 to September 4, 2021 for work purposes.
       5.       Conditions of release can be modified by a judicial officer at any time. 18 U.S.C.
§ 3142(c)(3).
       WHEREFORE, the defendant, Matthew Bledsoe, moves this Honorable Court to
temporarily modify his conditions of release in this case to permit him to travel to Fort
Lauderdale, Florida from September 1 to September 4, 2021 for work purposes.


                                                     Respectfully submitted,

                                                     ____/s/____________
                                                     Jerry Ray Smith, Jr.
                                                     D.C. Bar No. 448699
                                                     Counsel for Matthew Bledsoe
                                                     717 D Street, N.W.
                                                     Suite 310
                                                     Washington, DC 20004
                                                     E-mail: jerryraysmith@verizon.net
                                                     Phone: (202) 347-6101




                                                 2
